DETAILED ACTION
This is a non-final Office action for Application 16/648,228 filed 03/18/2020.

Status of Claims
Claims 1-12 are pending;
Claims 1-12 are currently amended;
Claims 1-12 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/18/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "41" (page 8, line 23).

Figures 1-11 – The two reference numbers (16, 17) vaguely point to multiple structures in the drawings.  It is not clear as to what exact structures each of the two reference numbers (16, 17) is supposed to include, since there is no clear explanation in the specification.  It is requested that the applicant clearly explain in the remarks which particular structures constitute the "horizontal movement member (16)" as claimed and how they are related to the "plate element (11)" and the "hooking element (14)" and clearly explain in the remarks which particular structures constitute the "vertical movement member (17)" and how they are related to the "plate element (11)" and the "hooking element (14)."  
Figures 4 and 11 – The reference numbers "28" and "30" should be switched because the reference number "28" refers to the appendix whereas the reference number "30" refers to the pass-through hole.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains indefinite language, which is discussed in detail under Claim Objections and 35 U.S.C. § 112(b) below.  Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-12 are replete with informalities.  Therefore, the informalities identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  Claims 1-12 are objected to because of at least the following informalities:
Claims 1-12, the terms "the" and "said" are recited throughout the claims.  It is advised that the applicant consistently use either "the" or "said" in the claims.
Claims 1-12, it is advised that the applicant consistently supply reference numeral for each claimed element in the claims.  For example, the "plate element" in claim 1 (lines 4, 11, and 20) is supplied with the reference numeral "11" but the "plate element" in claim 1 (line 5) does not have any reference numeral.
Claim 1, line 2, "precise" appears to be --a precise--.
Claim 1, line 2, "wall" appears to be --a wall--.
Claim 1, line 2, the applicant is advised to change "comprising" to --the concealed tear-resistant hanging-bracket group comprising--.
Claim 1, line 3, the comma appears to be a colon.
Claim 1, line 4, "(11), provided" appears to be --(11) provided--.  See line 7.
Claim 1, line 9, "height" appears to be --in height--.

Claim 1, line 17, "(19" appears to be --(19)--.
Claim 1, line 21, "said guide (38)" appears to be --said guiding element (38)--.
Claims 2-12, line 1, the applicant is advised to change "The hanging-bracket group" to --The concealed tear-resistant hanging-bracket group--.
Claim 3, line 2, "said guide (38)" appears to be --said guiding element (38)--.
Claim 4, line 2, "said guide (38)" appears to be --said guiding element (38)--.
Claim 6, line 2, it is not clear as to why the term "a second grub screw" is used, since the term "a first grub screw" is not seen.
Claim 6, line 3, "(45" appears to be --(45)--.
Claim 8, line 3, "said guide (38)" appears to be --said guiding element (38)--.
Claim 8, line 4, "define" appears to be --defines--.
Claim 9, line 2, "first (27) one" appears to be --first one (27)--.
Claim 9, line 3, "second (28) one" appears to be --second one (28)--.
Claim 10, line 4, "(27)" appears to be --(27, 28)--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, it is recited in lines 7 and 8, "a hooking element (14) engaging said hanging bracket to a supporting element (SU) to a wall (P)."  Note that the "supporting element (SU)" and the "wall (P)" are positively recited in the instant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claims 1-12 are replete with indefinite limitations, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.
Regarding claim 1, it is recited in lines 5 and 6, "the plate element being configured to be coupled in holes formed on a shoulder (SP) of the wall cupboard (M)."  It is not clear as to how the "plate element" (11) is configured to be coupled in the "holes" formed on the "shoulder" (SP) of the "wall cupboard" (M).  As shown in Figure 3, 
Regarding claim 1, it is recited in lines 10 and 11, "a horizontal movement member and a vertical movement member (16, 17) of said hooking element (14) with respect to said plate element (11)."  Firstly, as shown in Figures 9 and 11, the "hooking element" (14) does not include the "horizontal movement member" (16) or the "vertical movement member" (17).  It is not clear as to why the language "a horizontal movement member and a vertical movement member (16, 17) of said hooking element (14)" is used, since the term "of" denotes possession.  Secondly, it appears that the meaning of the language "with respect to said plate member (11)" is incomplete.  In what aspect are the "horizontal movement member" and the "vertical movement member" relative to the "plate member (11)"?  For example, are they movable "with respect to said plate member (11)"?  Or are they horizontally offset "with respect to said plate member (11)"?  The applicant is advised to clarify what it means by "with respect to said plate member (11)."  Appropriate correction is required. 
Regarding claim 1, there is insufficient antecedent basis for the limitation "said horizontal movement means (16)" (line 12) in the claim.  Also, it is not clear as to whether the "horizontal movement means (16)" in line 12 is the same as or different from the "horizontal movement member" in line 10.  The applicant is advised to clarity as to what the "horizontal movement means" is.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 13-15, "a guide for a screwdriver being associated to said horizontal movement member."  Firstly, it is not clear as to whether the limitation "being associated to said horizontal movement member" modifies the "guide" or the "screwdriver."  For example, do the limitations mean --a guide for a screwdriver, wherein said guide is associated to said horizontal movement member-- or --a guide for a screwdriver, wherein the screwdriver is associated to said horizontal movement member--?   Secondly, it is not clear as to how the "guide" (38) or the "screwdriver" (46, the lower one) corresponding to the "guide" (38) is associated with the "horizontal movement member" (16).  As shown in Figures 9 and 10, both the "guide" (38) and the "screwdriver" (46, the lower one) corresponding to the "guide" (38) are associated with the "vertical movement member" (17).  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.  
Regarding claim 1, the limitation "a screwdriver" is recited twice in the claim (e.g., in lines 14 and 18).  It is not clear as to whether the "screwdriver" in lines 14 and 18 refer to the same screwdriver or different screwdrivers.  Appropriate correction is required.
Regarding claim 1, the limitation "a support (27) of said vertical movement member (17)" is indefinite.  As shown in Figures 10 and 11, the "support" (27) is clearly a structural component of the "plate element" (11).  "Supports for the movement means 16, 17 of the horizontal and vertical adjustments are also provided and formed in the plate 11" (specification, page 8, pages 11-13).  It is not clear as to why the language "of said vertical movement member" (17) is used.  Appropriate correction is required.

Regarding claim 7, it is recited in lines 2 and 3, "wherein a slot (44) is formed in said plate element (11), the slot being configured a tip of the screwdriver passes."  It is not clear as to what it means by "the slot being configured a tip of the screw passes" as claimed.  Is the "slot" being configured to allow the "tip" of the "screwdriver" to pass therethrough?  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 8, it is recited in lines 2-4, "wherein a portion of said plate element (11) beneath said deep-drawn protrusion (19) and said guide (38) define two appendices (27, 28)."  Note that claim 1 recites "a support (27) of said vertical movement member (17)" in line 22.  It is not clear as to whether the "hanging-bracket group" of claim 8 requires "two appendices" in addition to the "support" of claim 1 or the "hanging-bracket group" of claim 8 requires "two appendices," wherein the "two appendices" comprise the "support" of claim 1, since the same reference number "27" is used in claims 1 and 8.  Appropriate correction is required.
Regarding claim 10, it is recited in lines 2 and 3, "wherein said height-adjustment screw (31) has a toothed crown (32) provided with a flange or collar (34) protruding outwardly, which is engaged in said groove (29)."  It is not clear as to which structure (i.e., the "height-adjustment screw (31)," the "toothed crown (32)," or the "flange or collar (34)") the term "which" refers to.  Appropriate correction is required.
Regarding claim 12, it is recited in lines 2-5, "wherein said plate element (11) defines… a single hole (10) to receive a tip of the screwdriver (46) for the adjustment of the horizontal and vertical movement members (16, 17)."  The instant limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of the present application.  As shown in Figure 9, the "single hole (10) to receive a tip of the 
Claims 2-6, 9, and 11 are rejected, at least, as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bossow (DE 20 2004 012 107 U1)1 in view of Volker et al. (DE 38 39 931 A1)2, hereinafter Volker, and Rioja Calvo (EP 1 008 316 A1)3.
Regarding claim 1, Bossow discloses a concealed tear-resistant hanging-bracket group (see Figure 5, see translation, line 276, the individual hanger) with precise depth adjustment for wall assembly of a wall cupboard (see translation, line 276), comprising: a hanging bracket (see Figure 5) comprising, a plate element (1, fig 5), provided with a plurality of fixing pins (19, fig 5, see annotation, also see Figure 2, see translation, lines 216-218, dowel embossing), the plate element being configured to be coupled in holes formed on a shoulder of the wall cupboard (see Figures 2 and 5, the plate element 11 has the configuration to perform the above function, e.g., the embossed dowels from the side of the plate element 1 can be coupled in holes of a shoulder of the wall cupboard since the plate element is placed on the back of the wall cupboard), and a hooking element (48, fig 5) engaging said hanging bracket to a supporting element (translation, line 325, the hanging rail) fixed to a wall (translation, line 324), said hooking element being adjustable in depth and height (see Figure 5) and provided with an upper hook-shaped portion (49, fig 5); and a horizontal movement member (40, 44, 45, fig 5) and a vertical movement member (34, fig 5) of said hooking element with respect to said plate element, wherein said horizontal movement means comprises a hole (39, fig 5) configured to receive an adjuster (40, fig 5) for adjustment in depth, a guide (35, fig 5) for a screwdriver being associated to said horizontal adjacent a pass-through opening (1a, fig 5, see annotation, the pass-through opening of the plate element 11) of said plate element, and wherein said guide is positioned beneath said protrusion and below a support (32, fig 5, the lower appendix) of said vertical movement member.

    PNG
    media_image1.png
    650
    385
    media_image1.png
    Greyscale






[AltContent: textbox (34b – Flange)][AltContent: connector]
[AltContent: textbox (34a – Toothed Crown)]
[AltContent: connector][AltContent: textbox (32 – Support)][AltContent: connector][AltContent: textbox (1a – Pass-Through Opening)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (35a – Septum)][AltContent: connector][AltContent: connector]
[AltContent: textbox (19 – Fixing Pins)]



threaded hole configured to receive a grub screw for adjustment in depth, wherein said guide element is positioned by riveting in said pass-through opening of said plate element; (2) wherein said guide is positioned beneath said protrusion and above said support of said vertical movement member.
With respect to the missing limitations (1) above, Volker teaches a hanging-bracket group (1, fig 2) comprising: a hanging bracket (1, fig 2) comprising: a plate element (9, fig 3) and a hooking element (27, fig 3), and a horizontal movement member (29, fig 3) and a vertical movement member (13, fig 3), wherein said horizontal movement member means comprises a threaded hole (32, fig 3) configured to receive a grubs screw (29, fig 3) for adjustment in depth, a guide (18, fig 3) for a screwdriver comprises a guiding element (20, fig 3) positioned in a pass-through opening (23, fig 3) of said plate element, wherein said threaded hole is formed in a deep-drawn protrusion (31, fig 3) obtained by a deep-drawing in said plate element (see Figure 1).









    PNG
    media_image2.png
    783
    446
    media_image2.png
    Greyscale













Bossow and Volker are analogous art because they are at least from the same field of endeavor, i.e., hanging brackets.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the horizontal movement member (Bossow: 40, 44, 45, fig 5) as a grub screw (Volker: 29, fig 3) to engage the hooking element (Bossow: 48, fig 5) and form the protrusion (Bossow: 38, fig 5) as a deep-drawn protrusion (Volker: 31, fig 3) with a threaded hole (Volker: 32, fig 3) configured to receive the grub screw as taught by Volker.  The motivation would have been to provide a simpler horizontal adjustment mechanism that is easier for replacement should it be damaged.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the 
With respect to the missing limitations (2) above, Rioja Calvo teaches a hanging-bracket group (see Figure 1) comprising: a hanging bracket (see Figure 1) comprising: a plate element (1, fig 1) and a hooking element (2, fig 1), a horizontal movement member (3, fig 1) and a vertical movement member (4, fig 1), wherein said horizontal movement member comprises a protrusion (110, fig 1, see annotation, the top part of the insert 11), a guide (111, fig 1, see annotation, the bottom part of the insert 11) for a screwdriver (9, fig 1) being associated to said horizontal movement member, wherein said guide is positioned beneath said protrusion and above a support (6, fig 1) of said vertical movement member (see Figure 2).

    PNG
    media_image3.png
    620
    499
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (110 – Protrusion)]

[AltContent: arrow]
[AltContent: textbox (111 – Guide)]






In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to combine Bossow, Volker, and Rioja Calvo to obtain the invention as specified in claim 1.
Regarding claim 2, wherein said pass-through opening of said plate element is formed beneath the deep-drawn protrusion in the plate element (Bossow: see Figure 5; Rioja Calvo: see Figure 2).
Regarding claim 3, wherein said guide has, on opposite sides, two guiding seats (Bossow: 37, fig 5) separated by an intermediate septum (Bossow: 35a, fig 5, see annotation, the intermediate septum of the guide 37), which acts as a stop for a tip of the screwdriver (Bossow: see Figure 5).
Regarding claim 4, wherein said guide molded in zamak or a plastic material (Bossow: translation, line 25), is provided with a pair of pins or extensions (Bossom: translation, lines 286-288, the two rivets) to be inserted in holes defined in the plate element and to be riveted on a sheet of the plate element (Bossow: translation, lines 286-289).
Regarding claim 8, wherein a portion of said plate element beneath said deep-drawn protrusion and said guide define two appendices (Bossow: 32, fig 5), obtained through half-blanking, square-folded with respect to a surface of the plate element (Bossow: see Figure 5), said appendices supporting a height-adjustment screw (Bossow: 34, fig 5).
Regarding claim 9, wherein a first one (Bossow: 32, fig 5, the lower appendix 32; after modification by Rioja Calvo, the lower appendix 32 of Bossow is positioned above the upper appendix 32 of Bossow) of said two appendices has a groove (Bossow: 33, fig 5), rounded and open outwardly (Bossow: see Figure 5, the bore 33 is open outwardly at the top and at the bottom) to receive said height-adjustment screw (Bossow: 34, fig 5), and a second one (Bossow: 32, fig 5, the upper appendix 32; after modification by Rioja Calvo, the upper appendix 32 of Bossow is positioned below the lower appendix 32 of Bossow) of said two appendices has a pass-through hole (Bossow: 33, fig 5) for receiving an end of said height-adjustment screw, which is free to rotate (Bossow: see Figure 5).
Regarding claim 10, wherein said height-adjustment screw has a toothed crown (Bossow: 34a, fig 5, see annotation, the lower crown portion of the screw 34) provided with a flange or collar (Bossow: 34b, fig 5, see annotation, the intermediate flange portion of the screw 34 received within the bore 33) protruding outwardly, which is engaged in said groove of the first one of said two appendices (Bossow: see Figure 5, also see Figure 34 for the intermediate flange portion of the screw 34).

Regarding claim 11, wherein an intermediate section of said height-adjustment screw is screwed into a threaded pass-through hole (Bossow: translation, line 318) of a platelet (Bossow: 46, fig 5) positioned integrally and articulated with respect to said hooking element (Bossow: translation, lines 318-320).
Regarding claim 12, wherein said plate element defines, in correspondence with said horizontal and vertical movement members of said hooking element, a single hole (Rioja Calvo: 23, fig 1) to receive a tip of the screwdriver for the adjustment of the horizontal and vertical movement members (Rioja Calvo: see Figure 1).

Claims 5-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bossow (DE 20 2004 012 107 U1) in view of Volker et al.        (DE 38 39 931 A1), hereinafter Volker, Rioja Calvo (EP 1 008 316 A1), and Cattaneo (US 2017/0143120 A1).
Regarding claim 5, Bossow, as modified by Volker and Rioja Calvo with respect to claim 1, does not teach the hanging-bracket group further comprising anti-disengagement means.
Cattaneo teaches a hanging-bracket group (10, fig 1) comprising: a hanging bracket (10, fig 1) comprising: a plate element (12, fig 1), a hooking element (11, fig 1), and anti-disengagement means (21, fig 1, also see Figure 9).





    PNG
    media_image4.png
    511
    327
    media_image4.png
    Greyscale
 









Cattaneo is analogous art because it is at least from the same field of endeavor, i.e., hanging brackets.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanging bracket (Bossow: see Figure 5, see translation, line 276, the individual hanger) with anti-disengagement means (Cattaneo: 21, fig 1) as taught by Cattaneo.  The motivation would have been to enhance securement of the hooking element by preventing the hooking element from getting unintentionally disengaged from the fixing element.  Therefore, it would have been obvious to combine Bossow, Volker, Rioja Calvo, and Cattaneo to obtain the invention as specified in claim 5.
Regarding claim 6, wherein said anti-disengagement means comprise a second grub screw (Cattaneo: 21, fig 9), configured to be screwed into a hole (Cattaneo: 26, fig 9) of said hooking element and abutted against an undercut (Cattaneo: 16A, fig 9) of said supporting element fixed to the wall.
Regarding claim 7, wherein a slot (Cattaneo: 12a, fig 6, see annotation, the upper slot of the plate element 12, also see Figure 1) is formed in said plate element, the slot being configured a tip of the screwdriver passes, thereby actuating said second grub screw (Cattaneo: see Figure 6).
[AltContent: textbox (12a – Slot)]
    PNG
    media_image5.png
    775
    606
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    546
    413
    media_image6.png
    Greyscale
 
[AltContent: arrow][AltContent: textbox (12a – Slot)][AltContent: arrow]










Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various hanging-bracket groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Bossow, with a machine translation therefor, is attached to the current Office action.
        2 A copy of Volker, with a machine translation therefor, is attached to the current Office action.
        3 A copy of Rioja Calvo, with a machine translation therefor, is attached to the current Office action.